Title: To George Washington from Nathanael Greene, 20 April 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters. Charles Town April 20th 1783
                        
                        I beg leave to Congratulate your Excellency upon the returning smiles of peace, and the happy establishment
                            of our Independence. This important event must be doubly welcome to you who has so successfully conducted the War, thro’
                            such a variety of difficulties to so happy a close. If universal respect, and the general Affections of a grateful Country
                            can compensate for the many painful hours which you have experienced in your Country’s cause, you are richly rewarded.
                            Every heart feels and every tongue confesses the merit and importance of your services. The polite attention which I have
                            experienced since I have had the honor to serve under your Command claims my particular acknowledgements; and I feel a
                            singular satisfaction, in having preserved your Confidence and esteem thro’ the whole progress of this War, notwithstanding
                            many jarring interests.
                        This pleasing event has releived me from a load of anxiety on account of this Country. I was much perplexed
                            about withdrawing the troops from these States—I wished to comply fully with the spirit of your Orders on this subject,
                            but was at a loss how without involving us both in difficulties. Happily for us these are removed. I have sent an Express
                            boat to Philadelphia to get your final Orders respecting the troops, and to see if transports can be got to take the Army
                            to the Northward, as I am anxious to get it away from here as early as possible—I hope this may find you in Philadelphia,
                            and that you will be able to return me an Answer in a few days. The Cavalry must march by land unless the horses are sold
                            here—I suppose I shall have liberty to come to the northward, as soon as I can make it convenient, where I have many
                            calls, both of a public and private nature. I have the honor to be with great respect and esteem Your Excellency’s Most
                            Obedient Humble Servant
                        
                            Nath. Greene
                        
                    